Citation Nr: 0811840	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to July 
2003. This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, in pertinent part, granted service 
connection and 10 percent evaluations for the above 
conditions, effective August 1, 2003.  Jurisdiction has been 
transferred to the Columbia, South Carolina RO.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran contended at his 
most recent VA examination that he was unable to work due to 
the effects of his back disability.  His inferred claim for a 
total rating based on individual unemployability is referred 
to the RO for initial adjudication.


FINDINGS OF FACT

1.  Throughout the claims period, the veteran's low back 
disability has been manifested by limitation of motion that 
is no more than mild with flexion of the thoracolumbar spine 
to 90 degrees and a combined range of motion of 240 degrees 
without muscle spasm, loss of lateral spine motion, 
neurologic impairment, or incapacitating episodes.

2.  The veteran's right knee patellofemoral pain syndrome is 
manifested by noncompensable imitation of flexion without 
instability, subluxation or limitation of extension.  

4.  The veteran's left knee patellofemoral pain syndrome is 
manifested by noncompensable imitation of flexion without 
instability, subluxation or limitation of extension.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2007). 

2.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5257, 
5258, 5260, 5261 (2007).  

3.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5258, 5260, 
5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran has been provided necessary VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine Disability

Legal Criteria

VA changed the rating criteria for back disabilities during 
the course of this appeal.  A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir.  2008).

Under the revised criteria of Diagnostic Code 5293, effective 
from September 23, 2002, to September 25, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, back disabilities other than 
intervertebral disc disease are evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2007).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  The formula for rating 
intervertebral disc disease is essentially the same as the 
criteria contained in the version of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, except 
that the Diagnostic Code number was changed to 5243.

Factual Background

Service treatment records show that the veteran began 
complaining of low back pain in August 2002.  He reported 
that it was incapacitating at times and was related to 
running.  In October 2002 he complained of daily pain and 
reported that the pain had progressively worsened since May 
2002.  Two months later, in December 2002, the veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  The separation examination from July 2003 showed that 
the veteran's spine was abnormal with pain and decreased 
range of motion.

In response to his claim for entitlement to service 
connection, the veteran was provided a VA examination in 
April 2003.  He complained of constant sharp pain that would 
increase with normal daily activity.  His walking was not 
affected and his activities of daily living, including 
bating, toileting, and eating, remained intact.  There were 
no effects on his occupation.  

Physical examination of the lumbar spine showed range of 
motion was not affected by habitus or other factors.  Flexion 
was to 90 degrees, extension was to 30 degrees, bilateral 
lateral flexion was to 30 degrees, and bilateral rotation was 
to 30 degrees, all with pain.  The examiner noted that the 
joints were weaker with applied resistance and fatigability 
and increased pain was noted with repetitive use.   The 
examiner found that estimating the additional loss of motion 
during exacerbations in degrees would require speculation.  
There was also positive tenderness on palpation of the low 
back.  

X-rays showed marginal spurs at multiple levels with no 
spondylolisthesis.  The X-ray was interpreted as showing no 
evidence of acute bony pathology.  The diagnosis was 
degenerative disc disease of the lower back.

Records of outpatient treatment from the VA Medical Center 
(VAMC) show that the veteran was treated for chronic low back 
pain.  In February 2004 he denied radiating pain.  In 
addition, record of private treatment dated July 2003 to 
February 2004 indicate that the veteran's extremities and 
spine were found to be non-tender upon examination.  A 
September 2004 VA MRI showed no disc disease.

The veteran's most recent VA examination was conducted in 
December 2004.  He reported having daily pain without 
radiation, but with numbness in the thighs.  He stated that 
he wore a back corset and used a walking stick.  The veteran 
also stated that he had not worked since August 2003 due to 
his back, and that he was unable to run, walk more than half 
a mile, bend, or jump.  Flare-ups occurred with cold, wet 
weather, and did not result in additional activity 
restrictions.  He denied having physician prescribed bedrest.  
He was noted to have a slight limp.  

Examination of the spine showed normal curvatures and mild 
tenderness.  There was no spasm.  Right lateral bending was 
to 30 degrees, left lateral bending was to 25 degrees, 
extension was to 15 degrees, flexion was to 90 degrees, right 
rotation was to 50 degrees, and left rotation was to 70 
degrees.  Pain was reported during range of motion testing.  
Sensation was normal throughout the lower extremities.  While 
the veteran complained of pain, made facial grimaces and 
grunted, the examiner noted that his pulse did not change 
during testing and he did not develop a sweat.  X-rays of the 
lumbosacral spine from February and September 2004 were noted 
to be unremarkable.  There was no additional limitation to 
range of motion due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The diagnosis was 
mechanical low back with significant evidence of symptom 
magnification.  

Analysis

While the veteran has been diagnosed with degenerative disc 
disease, his X-rays have consistently been negative for signs 
of disc disease aside from some marginal spurring.  
Similarly, his September 2004 MRI was normal with no evidence 
of disc disease.  The veteran has also not alleged, and the 
record does not show, that he has experienced any 
incapacitating episodes requiring bedrest prescribed by a 
physician.  In fact, the veteran denied being prescribed 
bedrest at his December 2004 VA examination.  Therefore, he 
is not entitled to an increased rating on that basis under 
Diagnostic Code 5293 or 5243.

Furthermore, separate evaluations are not warranted for 
neurological disabilities associated with spinal 
disabilities.  On examinations there has been no evidence of 
radiculopathy or other neurologic abnormality.  

With respect to whether a higher initial rating is warranted 
under the former or the current criteria due to limitation of 
motion, the evidence shows that the veteran's range of motion 
was most limited at his April 2003 VA examination when his 
combined range of motion was 240 degrees.  Flexion at both 
his VA examination was noted to be 90 degrees.  

With respect to the Deluca factors, the Board notes that the 
December 2004 VA examiner found that there was no additional 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Therefore, even when all 
functional limitations are considered, it is clear that the 
veteran's low back disability is not manifested by limitation 
of motion that approximates moderate, forward flexion that is 
limited between 30 and 60 degrees, or a combined range of 
motion 120 degrees or less.  38 C.F.R. §§ 4.7, 4.21, 4.40, 
4.45, 4.59.

There is also no evidence of muscle spasm, loss of lateral 
spine motion, an abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
The December 2004 VA examiner noted a slight limp, but there 
was no muscle spasm upon physical examination and the 
veteran's X-rays were normal.  The Board is also mindful that 
the December 2004 examiner noted that there was significant 
evidence of symptom magnification.  

Therefore, it is clear that even when all pertinent 
disability factors are considered, the veteran's low back 
disability does not approximate the criteria for an 
evaluation in excess of 10 percent.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.

Bilateral Knee Disabilities


Legal Criteria

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.


Factual Background

Service connection for right and left knee disabilities was 
granted in the July 2003 rating decision on appeal.  Separate 
10 percent ratings were assigned, effective August 1, 2003.  

Service treatment records show that the veteran complained of 
bilateral knee pain in October 2002.  The separation 
examination from July 2003 shows that his knees were found to 
be abnormal with pain, McMurray's sign, and decreased range 
of motion.  

In response to his claim for entitlement to service 
connection, the veteran was provided a VA examination in 
April 2003.  He reported having pain of and off every day 
aggravated by climbing stairs, running, and prolonged 
standing.  He denied dislocation, subluxation, inflammatory 
arthritis or needing a prosthesis.  His knees were treated 
with nonsteroidal anti-inflammatory drugs.  Effects of the 
condition on his daily activity and occupation were an 
inability to run and inability to perform squatting 
activities.  Physical examination of the knees showed no 
ankylosis.  Range of motion was measured bilaterally with 
flexion to 140 degrees with pain.  The examiner noted that 
estimating additional limitation of motion with exacerbations 
would require speculation.  There was pain upon McMurray 
testing and tenderness upon palpation.  X-rays were normal.  
The diagnoses were patellofemoral pain syndrome of the right 
and left knees.  

Records of private treatment from July 2003 to February 2004 
show that the veteran was found to have no tenderness in his 
extremities.

In December 2004, the veteran was provided his most recent VA 
examination.  He reported having pain every day with 
swelling, locking, buckling, and popping.  He reported using 
a walking stick and brace.  The veteran stated that his knee 
symptoms flared once or twice a week for half a day with no 
additional activity restrictions.  His knees did not cause 
any job restrictions.  The veteran had a slight limp.  
Examination of the right knee showed diffuse tenderness with 
no instability or crepitus.  Extension was to 20 degrees, 
although the examiner was able to straighten the knee to 0 
degrees while examining the contralateral knee when the 
veteran was lying down.  Flexion was to 75 degrees with 
significant pain diminishing it to 50 degrees.  

While getting dressed and undressed and sitting on a chair 
the veteran was able to flex his knee to 90 degrees.  
Examination of the left knee showed diffuse tenderness, no 
instability, and mild crepitus.  Extension was to 20 degrees, 
but as with the right knee, while examining the contralateral 
knee the veteran extended his left knee to 0 degrees.  
Flexion was to 85 degrees with significant expressions of 
pain, but while dressing and undressing the veteran was able 
to bend his left knee to greater than 90 degrees with no 
complaints of pain.  Despite the veteran's grunting and 
facial grimacing throughout the examination, his pulse did 
not change and he did not develop a sweat.  There was no 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  

X-rays of the bilateral knees were unremarkable.  The 
diagnoses were right and left patellofemoral pain syndrome 
with significant evidence of symptom magnification.  

Analysis

The veteran's right and left knee disabilities are currently 
rated as 10 percent disabling under Diagnostic Code 5024 for 
tenosynovitis, which is rated based on the limitation of 
motion of the affected part, as arthritis.   

Evaluation of the veteran's limitation of motion has been 
complicated by his apparent symptom magnification.  

While on the December 2004 VA examination the veteran only 
flexed his right knee to 50 degrees with complaints of 
significant pain, and flexion of the left knee was to 85 
degrees with complaints of pain; he the veteran was able to 
flex his knees to 90 degrees with no complaints of pain while 
dressing and undressing.  The examiner also found that there 
would be no additional limitation to range of motion due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The evidence thus establishes that the 
veteran's right and left knee disabilities are manifested by 
noncompensable limitation of flexion.  

The veteran also had bilateral extension limited to 20 
degrees at one point during his December 2004 VA examination.  
On its face, this would warrant a 30 percent rating under 
Diagnostic Code 5261.  

The veteran was, however, observed to extend both knees to 0 
degrees, or normal, without difficulty during the 
examination.  The examiner also noted that there was 
significant evidence of symptom magnification and that the 
veteran's complaints of pain were non-physiologic.  Records 
of private treatment from July 2003 to February 2004 show 
that the veteran denied experiencing tenderness in his lower 
extremities.  Hence, the Board finds that a compensable 
rating is not warranted under Diagnostic Code 5261 for 
limitation of extension.  

At his April 2003 VA examination and July 2003 separation 
examination, pain on McMurray testing was reported.  At the 
December 2004 VA examination, there was no instability of 
either knee.  There have been no other objective or 
subjective reports of instability or subluxation.  The 
preponderance of the evidence is against the grant of a 
separate rating for either knee under Diagnostic Code 5257.

There is no evidence that the veteran has dislocated 
semilunar cartilage or locking of his knees and increased 
ratings under Diagnostic Code 5258 are not warranted.  
Furthermore, there is no evidence that the veteran has 
experienced frequent periods of effusion at any time 
throughout the claims period as required under Diagnostic 
Code 5258.

The Board therefore concludes that the evidence is in favor 
of the grant of separate 10 percent evaluations for 
instability of each knee, but the preponderance of the 
evidence is against a higher rating on any other basis at any 
time since the effective date of service connection.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



Extra-schedular Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2007), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The veteran's lumbar spine and knee disabilities have not 
required any periods of hospitalization during the appeal 
period.  While the veteran reported that he has been unable 
to work since 2003 due to back pain, at his April 2003 VA 
examination the examiner noted that were no effects from the 
back disability on the veteran's employment.  The December 
2004 examiner did not express an opinion as to the impact of 
the disability on employment, but the clinical findings were 
similar to those reported on the 2003 examination.  On both 
examinations only mild impairment was demonstrated.  

In short, there is no objective evidence that the veteran's 
degenerative disc disease or bilateral patellofemoral pain 
syndrome of the knees has had marked interference with his 
employment or that application of the regular schedular 
requirements is impractical.  While the veteran has met the 
technical requirements for raising a TDIU claim, the evidence 
does not support referral for consideration of an extras-
chedular rating.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
a right knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee patellofemoral pain syndrome is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


